     Case 2:18-cv-00163-JAM-AC Document 93 Filed 12/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID ANTHONY AVILA,                             No. 2:18-cv-0163 JAM AC PS
12                      Plaintiff,
13           v.                                        ORDER
14    M.D. MCMAHON,
15                      Defendant.
16

17          Plaintiff proceeds in this action in pro per. The matter was referred to a United States

18   Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On October 16, 2020, the magistrate judge filed findings and recommendations herein

20   which were served on the parties and which contained notice that any objections to the findings

21   and recommendations were to be filed within twenty-one days. ECF No. 90. Plaintiff has filed

22   objections to the findings and recommendations. ECF No. 91. Defendant filed an opposition to

23   the objections. ECF No. 92.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed October 16, 2020, are adopted in full; and

28          2. Defendant’s motion for summary judgment (ECF No. 79) is GRANTED and plaintiff’s
                                                       1
     Case 2:18-cv-00163-JAM-AC Document 93 Filed 12/22/20 Page 2 of 2


 1   pending motions (ECF Nos. 83 and 85) are DENIED as MOOT.
 2

 3
     DATED: December 21, 2020                /s/ John A. Mendez
 4
                                             THE HONORABLE JOHN A. MENDEZ
 5                                           UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
